DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/12/22.  Claims 2-4, 6 have been cancelled.  Claims 1, 5, 7-11 are pending.  Claim 10 has been withdrawn.  Claims 1, 5, 7-9, 11 are examined herein.  
The claim amendments below have rendered all rejections of the last Office Action moot, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Burnett on 1/25/22.
The application has been amended as follows:

In claim 1, please delete and replace with the following:

A compound having the structure 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
	an N-oxide or salt thereof.  
Please delete claim 10.
In claim 11, please delete “any one of Claims 1-6” and replace with “Claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A structure search on the compound of claim 1 has been performed and found free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627